Citation Nr: 1034181	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-28 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Air Force from 
September 1969 to September 1973, and from February 1991 to May 
1991, with various periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) in the Mississippi Air 
National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
a psychiatric condition, bilateral hearing loss, tinnitus, and 
low and upper back disabilities as a result of his active service 
in the U.S. Air Force, and as a result of a motor vehicle 
accident experienced while on ACDUTRA with the Air National 
Guard.  Development is required before the Board can render a 
final decision on the matter.  

It is noted that the Veteran's service treatment records which 
are of record do not cover the entire period of his active 
service.  Most significantly, his period of active duty in 
Thailand and Vietnam (DD Form 214 reflects award of Vietnam 
Service Medal) is not of record, and service personnel records 
from any period of service are also not included in the claims 
file.  Apparently, VA attempted to secure records from the 
multiple periods of the Veteran's active duty and National Guard 
service; however, the National Personnel Records Center (NPRC) 
advised them that the wrong code was entered in the request made 
to that agency.  Indeed, the request to the NPRC, dated in August 
2007, received a reply that "Code 21" needed to be used in a 
"PIES request," and that VA should be careful not to utilize 
"PIES Request codes that are invalid for DPRIS use."  There is 
no indication that a second request was made with the correct 
code, and the claims file still does not contain the service 
personnel records and treatment records from the first period of 
active service.  As this is the case, and as there is no finding 
of record which indicates that an exhaustive search has been 
made, the Board must remand the claim so that a new request for 
records can be made to NPRC using the appropriate request code.  
In this regard, the RO is directed to a 2007 letter from the 
Mississippi Air National Guard, which attests to dispatching the 
Veteran's personnel records to the Air Reserve Personnel Center 
(APRC) in Denver, Colorado.  As the Veteran's service personnel 
records from all periods of active duty are most likely included 
here, it is necessary for that agency to be contacted via the 
NPRC, so that those records can be associated with the claims 
file.  

There are several VA examinations of record which purport to 
dismiss the contended nexus between the claimed orthopedic and 
audiological conditions and active service.  Without the records 
from 1969-1973, however, the opinions are not based on a complete 
review of the medical record, making them inadequate for 
resolving the issues on appeal.  Indeed, the Board notes that the 
October 2008 VA audiology examination asserts that the Veteran's 
hearing loss and tinnitus are not due to the first period of 
service, even though that examiner had no ability to review the 
records from that period.  

Regarding the orthopedic examination of October 2009, in addition 
to not being based on a review of all service treatment records, 
the Board notes that the examiner concluded that "whiplash 
injury can certainly cause disc rupture," although he did not 
reference the February 1991 in-service finding of disc narrowing 
in determining that there was no "cervical disc or root lesion" 
in the service treatment records.  Although lesions of the 
cervical spine are not specifically noted, the examiner did not 
mention a significant finding of disc narrowing on active duty 
when coming to his conclusion of a negative nexus.  Thus, in 
addition to reviewing the complete service treatment records, a 
new VA examination should occur, and should include a specific 
reference to the 1991 active duty finding, and should note if 
that disc space narrowing had any causal role in the onset of 
current degenerative disease in the cervical and lumbar spine.  

Quite simply, the Board finds that it is necessary to provide 
new, comprehensive VA psychiatric, orthopedic, and audiology 
examinations upon receipt of the service treatment records from 
1969 to 1973 and the service personnel records covering all 
periods of service (the Board notes that the Veteran's personnel 
records are not of record for any period of service, and that 
they should be obtained from the APRC via the NPRC).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After this 
development has occurred, the claims for service connection must 
be re-adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2009) are fully satisfied.  In this 
regard, the NPRC is to be contacted, and 
the appropriate code is to be used to 
acquire the Veteran's service treatment 
records form 1969 to 1973, and to locate 
his service personnel records covering all 
periods of service.  The NPRC is requested 
to contact the ARPC in Denver, Colorado, 
as the Mississippi Air National Guard has 
forwarded the records to that agency.  
Upon locating these records, copies must 
be obtained and placed in the claims file.  

2.  Upon receipt of the additional service 
treatment and personnel records, the 
Veteran is to be scheduled for 
comprehensive VA orthopedic, audiology, 
and psychiatric examinations to determine 
the etiology of his degenerative disc 
disease in the cervical and lumbar spines, 
hearing loss, tinnitus, and psychiatric 
condition (diagnosed as anxiety, 
depression, and PTSD).  The respective 
examiners are asked whether it is at least 
as likely as not that disorders in the 
cervical and lumbar spine, hearing loss, 
tinnitus, and a psychiatric condition had 
causal origins in service.  The 
appropriate examiners should review 
relevant evidence in both portions of 
service treatment records (covering both 
periods of active duty), the service 
personnel records, and any records from an 
ACDUTRA or INACDUTRA period that is of 
record.  The orthopedic examiner should 
specifically note disc narrowing 
documented in the second period of active 
service, and what role, if any, that 
condition played in the onset of current 
disorders in the low back and neck.  A 
detailed rationale should accompany any 
conclusion reached by an examiner.  

3.  Following the directed development, 
conduct a de novo review of the claims for 
service connection on the merits.  Should 
the claims be denied, issue an appropriate 
statement of the case to the Veteran and 
his representative and return the claims 
to the Board for final adjudication.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


